Citation Nr: 1612257	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California.  The appeal was certified by the RO St. Louis, Missouri.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA.  All records are now in these electronic files.

The Veteran testified at an April 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

In May 2012 and August 2014, the Board remanded the claim for further development.  The appeal has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010.  A remand is necessary to ensure compliance with the Board's August 2014 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In the August 2014 remand, the Board directed VA to obtain a VA examination, as the Veteran had testified that his condition had worsened, and had submitted private medical records that appeared to use a different measurement system than VA standards.  Further, the Board directed VA to obtain relevant VA treatment records since July 2012.  The only additional treatment records in the file are VA psychology notes through December 2015.  After reviewing the claims file, it appears as if none of the development directed by the Board was accomplished.  A remand is needed to ensure compliance with these previous Board instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA St. Louis Health Care System since July 2012.  All records received should be associated with the claims file.  The claims folder should contain documentation of the steps undertaken to obtain any records.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected degenerative disc disease of the thoracolumbar spine.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with thoracolumbar spine degenerative disc disease.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




